Citation Nr: 1402099	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  10-41 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas



THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability by reason of service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to December 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2009 by the RO.

The Veteran provided testimony at a August 2012 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

A review of the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system reveals VA treatment records relevant to the issue on appeal.  

The  issue of service connection for a skin condition has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   See August 2012 statement.  

Therefore, the Board does not have jurisdiction and refers the matter to the AOJ for appropriate action.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



REMAND

In August 2012, the Veteran presented testimony that the symptoms associated with his service-connected disabilities render him unemployable.  

The Veteran is currently service-connected for the following disorders: residuals of prostate cancer status port radical prostatectomy (rated at 60 percent); posttraumatic stress disorder (PTSD) (rated at 30 percent); diabetes mellitus ( rated at 20 percent), impotence associated with residuals of prostate cancer status port radical prostatectomy,( rated at a noncompensable level).  The combined rating is 80 percent.  Therefore, the schedular requirements for a TDIU are met.  38 C.F.R. § 4.16(a).

The question presented in this case is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  

The Veteran last was afforded a VA examination that addressed his claim for a TDIU rating in January 2009.  Given the Veteran's recent hearing testimony, the Board finds that another VA examination is warranted.

In addition, all records referable to treatment rendered the Veteran for his service-connected disabilities since 2009 also should be obtained for review in connection with the examination.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the in order to have him identify all medical treatment he has received for his service-connected disabilities since 2009.  Based on his response, the RO should take all indicated action to obtain copies of all clinical records from any identified health care provider.  

2.  The RO then should have the Veteran scheduled for VA examinations in order to evaluate the current severity of the service-connected disabilities.  The RO should provide the claims file to the examiner for review, and the examiner should indicate that the claims file was reviewed.  

After reviewing the entire record and examining the Veteran, the examiner should provide an opinion as to whether the Veteran is prevented from securing and following a substantially gainful employment consistent with education and work experience by reason of his service-connected disabilities.   

In all conclusions, the examiner should identify and explain the medical basis or bases, with identification of the relevant evidence of record.  The examiner should provide a fully reasoned explanation for any opinion.   

3.  After completing all indicated development, the RO should readjudicate the Veteran's claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive Statement of the Case and afforded a reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

